DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 07/31/2019. Claims 51-79 are pending and examined below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 51-79 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2007/0193798 A1 (“Allard”).

Regarding claims 51 and 65, Allard teaches a scanning device and an Inertial Navigation System (INS) being operatively connected to at least one processor, the method comprising: operating the scanning device for repeatedly executing a scanning operation, where each scanning operation includes scanning (see at least Abstract [0088] and [0113]).

Regarding claims 52 and 66, Allard further teaches controlling movement of the UGV within the area based on the map, in order to avoid non-traversable cells (see at least(see at least [0048]).

Regarding claims 53 and 67, Allard further teaches INS data is received repeatedly (see at least [0112]-[0113]).

Regarding claims 54 and 68, Allard further teaches the map is initially generated by accumulating scanning output data to map the area as the UGV advances into the area (see at least [0112]-[0113]).

Regarding claims 55 and 69, Allard further teaches the map is generated by accumulating scanning output data in an advancement direction of the UGV as the UGV advances into the area, and omitting representation of areas in an opposite direction beyond a scanning range (see at least [0112]-[0113]).

Regarding claims 56 and 70, Allard further teaches while navigating the UGV to a destination along a path leading thereto, updating the path in order to avoid obstacles based on the map (see at least [0067]).

Regarding claim 57, Allard further teaches determining the path to the destination, the path is determined so as to avoid non-traversable cells based on the map and providing steering instructions to control the UGV in accordance with the path (see at least [0067]).

Regarding claims 58 and 71, Allard further teaches receiving a current location of the UGV and a destination location in absolute coordinates, and wherein the path is determined based on the current location and the destination location (see at least [0097] and [0107]).

Regarding claims 59 and 73, Allard further teaches the predefined distance is selected to exceed a maximal distance expected to be travelled by the UGV between consecutive map updates (see at least [0105]).

Regarding claims 60 and 74, Allard further teaches the predefined distance is determined according to any one of: i. a dimension of the area represented by the map. ii. half of a dimension of the part of the area represented by the map; iii. a relation between an update rate of the map, and a maximal or expected velocity of the UGV; or iv. a diagonal of the map (see at least [0112]).

Regarding claim 61, Allard further teaches the area has predefined area dimensions which are based on a scanning distance of the scanning device (see at least [0113]).

Regarding claims 62 and 76, Allard further teaches the area is a square having an edge of up to double the scanning distance of the scanning device (see at least [0112]-[0113]).

Regarding claims 63 and 75, Allard further teaches an obstacle that has been detected during a first scanning operation and indicated on the map as a non-traversable cell and has not been detected in at least one subsequent scanning operation, is indicated on at least one further map update as a non-traversable cell (see at least [0112]-[0113]).

Regarding claims 64 and 77, Allard further teaches the cells in the map include non- traversable cells that correspond to obstacles detected in scanning output data of one scanning operation and not in scanning output data of a later scanning operation (see at least [0112]-[0113]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665